Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
a.	Claim 1, line 2, “the side wall” lacks antecedent basis;
b.	Claim 1, lines 2-13, “the outer wall” lacks antecedent basis; and
c.	Claim 1, line 5, “the outside” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 2 requires “a motor case.”  What special properties does the “motor case” have that differentiates from just a “case”?  There is no motor disclosed within the application, therefore the “motor case” is interpreted as just a “case”; and
b.	Claim 1, lines 4-5 requires “a CPU and/or a graphics card . . . contact with the outside of the radiator” and claim 2 requires “the CPU and/or a graphics card contact with the outside of the radiator through a lining plate or a filling structure.”  The term “contact” is understood as “the act or state of touching” which claim 1 requires as the CPU and/or the graphics card to be in contact with the outside of the radiator, which requires the CPU and/or the graphics card to be touching the outside of the radiator, but claim 2 requires the lining plate or the filling structure to be between the CPU and/or the graphics card and the outside of the radiator.  Please resolve the conflict.  For examination, the “contact” is interpreted as allowing for either direct or indirect coupling or connection.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gang (GB 2386980) and Tousignant (US 5,842,514).
With respect to Claim 1, Gang teaches a computer aquarium mounting structure comprising an aquarium (fig. 1, 1) with water (4), wherein, a motor case (see figs. 2 and 3, case surrounding 8) is installed on the outer wall (fig. 2, wall between 1 and 8) of the aquarium, a computer motherboard (8) is provided inside the motor case, a CPU (13) installed on the computer motherboard.  Gang fails to disclose a through hole is provided on the side wall of the aquarium, a radiator is provided inside the aquarium, and the radiator is sealingly provided at the through hole and a CPU installed on the computer motherboard contact with the outside of the radiator.  Tousigant teaches a through hole (fig. 1, 31) is provided on the side wall (28) of the aquarium (22) , a radiator (34) is provided inside the aquarium, and the radiator is sealingly (using 48,50) provided at the through hole and a component (14) installed on the motherboard (18) contact with the outside (40) of the radiator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gang with the sealingly radiator of Tousignant for the purpose of providing an “essentially leak-free” (col. 4, ll. 8-9) passage of the radiator through the side wall of the aquarium.  
With respect to Claim 2, Gang and Tousignant fail to disclose the CPU and/or the graphics card contact with the outside of the radiator through a lining plate or a filling structure.  Official Notice is taken that a thermal interface material (TIM) such as a lining plate or a filling structure is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gang and Tousignant with a well-known TIM for the purpose of providing improved surface interface between the CPU and the radiator for greater heat transfer therebetween.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR-10-2006-0122406 discloses a side-by-side aquarium and computer.  US 11,116,106 discloses a side wall with a through hole, and a radiator is sealingly provided at the through hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  12/3/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835